 



Exhibit 10.26
Employment Agreement
          This Employment Agreement (the “Agreement”) is made as of February 14,
2008, between COMSYS IT Partners, Inc., a Delaware corporation (the “Company”),
and Amy Bobbitt (the “Executive”).

1.   BACKGROUND. The Company’s Board of Directors (the “Board”), acting through
the Compensation Committee, considers the employment of the Executive to be in
the best interests of the Company and its shareholders. In connection with
Executive’s recent promotion, the Company desires to enter into this Agreement
to establish the terms and conditions of Executive’s ongoing employment.   2.  
DEFINITIONS. For purposes of this Agreement, the following terms have the
meanings set forth below. Other defined terms have the meanings set forth in the
provisions of this Agreement in which they are used.   2.1   Base Salary is
defined in Section 4.1.   2.2   Beneficial Owner is defined in Rule 13d-3 of the
Exchange Act.   2.3   Benefit means any Company-provided or Company-sponsored
pension plan, 401k plan, insurance plan, or other employee benefit plan, program
or arrangement made available to the Company’s employees generally.   2.4  
Bonus Potential means the annual bonus amount that will be earned by the
Executive under the Company Bonus Plan if the Company’s EBITDA is 100% of the
targeted EBITDA for the applicable period as set forth on Exhibit B. The
Executive’s current Bonus Potential is set forth on Exhibit A, Schedule 1. If
such potential bonus amount is increased at any time in the Company’s sole
discretion, then the resulting increased potential bonus amount shall be deemed
the Bonus Potential for all purposes hereunder.   2.5   Bonus Potential Earned
means the amount of the Executive’s Bonus Potential that was earned during the
bonus period in question. The amount earned will be equal to the percentage of
Bonus Potential during the bonus period that corresponds to actual performance
during that period, multiplied by the Executive’s Bonus Potential. The amount
earned will be prorated for any bonus period the Executive was not employed by
the Company for the entire bonus period based on the portion of the bonus period
the Executive was employed by the Company. Any such prorated bonus will be
determined at the same time and in the same manner that bonuses are determined
for other participants in the Company Bonus Plan upon completion of such bonus
period and payments will be made at the same time that payments are made to
other participants in the Company Bonus Plan. In no event will any portion of
the Bonus Potential be deemed to have been earned by the Executive if the
Executive resigns other than for Good Reason or if the Employment is terminated
for Cause.

 



--------------------------------------------------------------------------------



 



2.6   Cause: As used in this Agreement:

  (a)   The term “Cause” or “for cause” or “with cause” (in upper or lower case)
means only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or (iii) the advice of counsel for the Company; or (4) any act or
omission that the Executive believed in good faith to have been in the interest
of the Company, without intent of the Executive to gain therefrom, directly or
indirectly, a personal profit to which he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such
incentive-based annual bonuses. The Company Bonus Plan shall establish the bonus
criteria for the Company and/or the Executive required for specified bonus
payment percentages to be earned. Any such employee-performance criteria which
the Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.  
2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.   2.11
  Company Business is intentionally defined broadly in view of the Executive’s
senior position with the Company; it means (1) any business engaged in by the
Company Group during the Executive’s Employment, or (2) any other business as to
which the Company Group has made demonstrable preparation to engage in during
such Employment and (i) in which preparation the Executive materially
participated, or (ii) concerning which preparation the Executive had access to
Confidential Information.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 2

 



--------------------------------------------------------------------------------



 



2.12   Confidential Information means information on any Company Business that
the Executive learns in the course of the Employment, including but not limited
to the information described in Section 8.1, other than information which the
Executive can show: (i) was in the Executive’s possession or within the
Executive’s knowledge before Executive became employed by the Company; or (ii)
is or becomes generally known to persons who could take economic advantage of
it, other than officers, directors, and employees of the Company, without breach
of an obligation to the Company; or (iii) the Executive obtained from a party
having the right to disclose it without violation of an obligation to the
Company; or (iv) is required to be disclosed pursuant to legal process (e.g., a
subpoena), provided that the Executive timely notifies the Company upon
receiving or becoming aware of the legal process in question.   2.13   Day, in
upper or lower case, means a calendar day except as otherwise stated.   2.14  
Effective Date is defined in Section 5.1.   2.15   Employment means the
Executive’s employment with the Company.   2.16   Exchange Act means the
Securities Exchange Act of 1934, as amended.   2.17   Good Reason means the
occurrence of any one or more of the following events without the Executive’s
express prior written consent (see also the notice-and-cure provision in the
definition of Resignation for Good Reason):

(a)(1) removal by the Board of the Executive from the Position; (2) a material
diminution in the Executive’s Position, duties, or responsibility from that held
by the Executive immediately prior to such change; or (3) the assignment by the
Company to the Executive of duties that are materially inconsistent with the
Executive’s Position;
(b)(1) the Company’s requiring the Executive to perform a majority of her duties
or to be permanently based outside of, or the moving of the Executive’s
principal office space from Phoenix, Arizona (or any other mutually agreeable
location); or (2) the Company’s requiring the Executive to be permanently based
(meaning requiring the Executive to perform a majority of her duties for a
period of more than 30 days) anywhere other than within 50 miles of the
Executive’s job location at the time that the directive for such relocation is
made by the Company;
(c) any Reduction in the Executive’s Base Salary, Bonus Potential, or other
compensation (including without limitation any Reduction of any non-contingent
bonus or incentive compensation for which the Executive is eligible);
(d) failure to provide the Executive with any Benefit for which the Executive is
eligible under the Benefit plan’s requirements (and, if such Benefit in question
is optional, which the Executive has elected to receive);
(e) any failure of the Company to fulfill its material obligations under this
Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 3

 



--------------------------------------------------------------------------------



 



incentive plan or other agreement between the Executive and the Company (the
Company’s failure to fulfill obligations addressed in subsections (a) through
(d) shall be governed by those subsections and not subsection (e));
(f) failure of the Company to provide or maintain a Company Bonus Plan whereby
the Executive may earn a bonus as set forth in Section 4.2; or
(g) any purported termination by the Company of the Employment other than as
expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified on
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Reduction, as
applied to any aspect of the Executive’s compensation or benefits, means any
exclusion, discontinuance without comparable replacement, diminution or
reduction in the same as in effect immediately prior to such exclusion,
discontinuance, diminution or reduction.   2.25   Resign for Good Reason or
Resignation for Good Reason means that all of the following occur:

(a) the Executive notifies the Company in writing, in accordance with the notice
provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;
(b) the Company fails to revoke, rescind, cancel, or cure the event (or if more
than one, all such events) that was the subject of the notification under
subparagraph (a) within thirty (30) days after such notice; and
(c) within ten (10) business days after the end of the thirty-day period
described in subparagraph (b), the Executive delivers to the Company a notice of
resignation in accordance with this Agreement.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 4

 



--------------------------------------------------------------------------------



 



2.26   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person or Group, other than the Permitted Holders.   2.27  
Schedule 1 means Schedule 1 set forth at the end of this Agreement in Exhibit A.
  2.28   Senior Executives means those officers of the Company who are
designated executive officers from time to time.   2.29   Severance Benefits
means the post-employment compensation and benefits to be provided to the
Executive by the Company as set forth in Section 6.   2.30   Severance Payment
is defined in Section 6.1.   2.31   Special Severance Benefits is defined in
Section 10.1.   2.32   Special Severance Payment is defined in Section 10.1.  
2.33   Termination Date means the effective date of a termination of the
Employment by either the Company or the Executive.   2.34   Tribunal means a
court or other body of competent jurisdiction that is deciding a matter relating
to this Agreement.   2.35   Voting Stock means shares of capital stock of the
Company the holders of which are entitled to vote for the election of directors,
but excluding shares entitled to so vote only upon the occurrence of a
contingency unless that contingency shall have occurred.   3.   EMPLOYMENT.  
3.1   Position. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to serve the Company, at the office and in the Position referred to on
Exhibit A, Schedule 1.

  (a)   The Executive will (i) devote substantially all of her time, attention,
and energies to the business of the Company and will diligently and to the best
of her ability perform all duties incident to her Employment hereunder; (ii) use
her best efforts to promote the interests and goodwill of the Company; and (iii)
perform such other duties commensurate with the Position as the Board may from
time to time assign to the Executive.     (b)   The Executive will obtain the
written consent of the Board prior to serving on corporate, civic or charitable
boards or committees. This Section 3.1 will not be construed as preventing the
Executive from serving on the corporate, civic or charitable boards or
committees on which she currently serves, as listed on Exhibit C; provided,
however, that in no event will any such service or business activity require the
provision of substantial services by the Executive to the operations or the
affairs of

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 5

 



--------------------------------------------------------------------------------



 



      such businesses or enterprises such that the provision thereof would
interfere in any respect with the performance of the Executive’s duties
hereunder.

3.2   Office Space, Equipment, etc. The Company will provide the Executive with
office space, related facilities, equipment and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then current policies.     (b)   Without limiting
Section 2.17 (Good Reason includes relocation without consent), or this
Section 3.3, if the Company determines that the Executive will be relocated,
then the Company will, in connection with such relocation, pay or reimburse the
Executive for all reasonable moving expenses incurred by the Executive.

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. During the Employment, the
Company will provide compensation and benefits to the Executive as follows:  
4.1   Base Salary. The Company will pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth on Exhibit A, Schedule 1. If the Company in its sole discretion
increases the Executive’s base salary, then such increased salary shall be
deemed the Base Salary for all purposes hereunder. All salary payments shall be
made in accordance with the normal payroll practices of the Company but in no
less than equal semi-monthly installments, less withholding or deductions
required by law or agreed to by the Executive.   4.2   Annual Bonus. In addition
to the Base Salary, the Executive will participate in the Company’s Bonus Plan.
Executive will be paid her Bonus Potential Earned pursuant to the terms of the
Company Bonus Plan. A copy of Executive’s Bonus Plan is attached as Exhibit B.  
4.3   Benefits. The Executive will, upon satisfaction of legal or applicable
third-party provider eligibility requirements with respect thereto, be entitled
to participate in all Benefits now or hereafter in effect or that are hereafter
made available to the Company’s employees generally. The previous sentence shall
not be construed as limiting the Company’s right, in its sole discretion, to add
to, reduce, modify, or eliminate any such Benefit. In addition, the Company
shall maintain for the Executive any specific benefits set forth on Exhibit A,
Schedule 1.   4.4   Vacation; Holidays; Sick Leave. During the Employment, the
Executive shall be entitled to sick leave, holidays and vacation time off
(included within the Company’s Paid Time Off Policy (“PTO”)), all in accordance
with the regular policy of the Company for its Senior

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 6

 



--------------------------------------------------------------------------------



 



    Executives (but in no event less than the PTO set forth on Exhibit A,
Schedule 1), during which time her compensation and benefits shall be paid or
provided in full.   4.5   Annual Compensation Review. At least annually during
the Employment, the Company shall review with the Executive the Base Salary, the
Bonus Potential, and all other forms of compensation, which the Executive is
then receiving (or, in the case of contingent compensation, for which the
Executive is a participant in the applicable plan). The Base Salary and Bonus
Potential may be increased (but not decreased) from time to time as determined
by the Company’s Board or the Compensation Committee thereof. Any increase in
Base Salary shall not limit or reduce any other obligation of the Company to the
Executive under this Agreement. The Base Salary and Bonus Potential may not be
decreased without the Executive’s express prior written consent.   4.6   Equity.
Awards of equity securities under the Company’s Amended and Restated 2004 Stock
Incentive Plan (or any successor equity incentive plans) competitive with
industry standards for executives in like positions shall be made from time to
time subject to the discretion of the Compensation Committee of the Board.   5.
  TERMINATION OF EMPLOYMENT   5.1   Term of Agreement. The term of the
Employment will commence on the date hereof (the “Effective Date”), continue to
December 31, 2008 (the “Original Term”) and renew automatically thereafter for
successive one-year terms (each, a “Renewal Term”) unless written notice of
non-renewal is given by either party to the other party at least six months
prior to the end of the Original Term or any Renewal Term (the “Expiration
Date”); provided, however, that the Employment may also be terminated prior to
such Expiration Date (i) by the Executive for any reason, including Good Reason,
(ii) by the Company with Cause, (iii) by the Company without Cause or (iv) by
the Company upon the Disability or death of the Executive. In the event that (i)
the Company does not renew the Agreement at the end of the Original Term or any
Renewal Term, (ii) the Company terminates Employment prior to the Expiration
Date without Cause, (iii) the Executive terminates Employment prior to the
Expiration Date for Good Reason, or (iv) the death or Disability of the
Executive, the Executive shall be entitled to receive Severance Benefits
pursuant to Section 6 of this Agreement.   5.2   Termination in the Event of
Disability. In the event of the inability of the Executive, by reason of mental
or physical disability to perform her material duties hereunder, for a period of
120 consecutive days or 180 non-consecutive days during any twelve (12) month
period, as reasonably determined by the Board or as certified by a qualified
physician selected by the Board (collectively, “Disability”), the Company may
terminate the Executive’s Employment effective upon written notice to the
Executive. Prior to the termination of Executive’s Employment pursuant to this
Section 5.2, during any period that the Executive fails to perform her full-time
duties with the Company as a result of incapacity due to physical or mental
illness, she shall continue to receive her Base Salary, Bonus and other benefits
provided hereunder, less the amount of any disability benefits

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 7

 



--------------------------------------------------------------------------------



 



    received by the Executive during such period under any disability plan or
program sponsored by the Company.   5.3   Notice of Resignation; Waiver of
Notice Period. If the Executive resigns from the Company, the Executive will
give the Company at least four (4) weeks’ prior notice of resignation. The
Company may in its discretion waive any notice period stated in the Executive’s
notice of resignation, in which case the Termination Date of the Employment will
be the date of such waiver.   5.4   No Termination of Agreement Per Se.
Termination of the Employment will not terminate this Agreement per se; to the
extent that either party has any right under applicable law to terminate this
Agreement, any such termination of this Agreement shall be deemed solely to be a
termination of the Employment without affecting any other right or obligation
hereunder except as provided herein in connection with the termination of the
Employment.   5.5   Transition of Email, Correspondence, etc. If the Employment
is terminated by either the Executive or the Company, the Company will provide
reasonable cooperation in (i) permitting the Executive to copy or remove the
Executive’s personal files (not including Company Confidential Information) from
the Executive’s computer and office, and (ii) arranging for any personal emails
or phone messages to be forwarded to the Executive for a reasonable period of
time after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

(a) If the Employment is terminated for any reason, either by the Company or by
the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid:
(i) any and all salary and vacation pay earned through the Termination Date; and
(ii) any reimbursable expenses properly reported by the Executive.
(b) Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall also pay any applicable prorated
Bonus Potential Earned for the bonus period in which such termination occurs at
the same time that payments are made to other participants in the Company Bonus
Plan.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the Original Term or
any Renewal Term, (2) the Employment is terminated by the Company other than for
Cause, (3) the Executive resigns for Good Reason, (4) the Executive is
terminated due to a Disability pursuant to Section 5.2 of this Agreement or (5)
the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
one and a half

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 8

 



--------------------------------------------------------------------------------



 



      (1.5) times the highest Base Salary in effect (i) during the 12 months
immediately prior to the Termination Date or (ii) during the Employment, if the
Employment has lasted less than 12 months;     (b)   in addition to the
severance provided in Section 6.1(a), the Executive shall also receive one (1.0)
times (1) the average Bonus Potential Earned by the Executive for the two
(2) years ending prior to the Termination Date (the payments provided in
subsections (a) and (b) are collectively referred to as the “Severance
Payment”);     (c)   if the Employment is terminated (i) by the Company in the
event of Executive’s Disability, (ii) upon the Executive’s death, or (iii) upon
a Change of Control, the Severance Payment shall be paid in cash or immediately
available funds, in lump sum within 10 business days following the execution by
Executive of the release described in Section 6.1(f); provided, however, that if
the Employment is terminated by the Company in the event of Executive’s
Disability, any Severance Payment owed to the Executive under this Section 6.1
shall be offset by any amount paid to the Executive pursuant to any disability
insurance policy for which the Company has paid the premiums;     (d)   if the
Employment is terminated (i) by the Company without Cause or (ii) by the
Executive for Good Reason, the Executive shall be entitled to receive the
Severance Payment in twenty-four (24) equal monthly installments during the
two-year period following the Termination Date;     (e)   if the Executive is
not living, then the Severance Payment shall be paid to the Executive’s heirs,
assigns, successors-in-interest, or legal representatives, in the same manner as
specified in subparagraph (c); and     (f)   as a condition to making any
Severance Payment, the Company will require the Executive or her legal
representatives to first execute a release which contains a full release of any
and all claims against the Company that the Executive has or may have arising
out of the employment relationship and certain other provisions, including but
not limited to a reaffirmation of the restrictive covenants in Sections 9.1 and
9.2.

6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term, (2)
the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the life, health, dental, accident, disability insurance, and
similar benefit plans offered to (and on the same terms as) other Senior
Executives until the 24-month anniversary of the Termination Date.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 9

 



--------------------------------------------------------------------------------



 



  (b)   To the extent that applicable law or the terms and conditions of the
applicable insurance or benefit plan do not permit the Company to comply with
subparagraph (a), the Company will reimburse the Executive (if living) and the
Executive’s dependents, for all expenses incurred by any of them in maintaining
the same levels of coverage under COBRA, for the same period as provided in
subparagraph (a) or as permitted by law, but solely to the extent that such
expenses exceed the deduction or amount that would have been required to be paid
by the Executive for such coverage if the Employment had not been terminated.  
  (c)   If Employment is terminated by the Executive’s death, or if the
Executive dies before the expiration of the Company’s obligation under this
Section 6.2, then the Company will continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.     (d)   Following the expiration of such
coverage period by the Company, the Executive (if living) and the Executive’s
dependents will be entitled to elect to maintain coverage under such insurance
and benefit plans in accordance with COBRA to the fullest extent available under
law.

6.3   D&O Insurance and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives.   6.4
  No Other Severance Benefits. Other than as described above in Sections 6.1 and
6.2 and as described below in Sections 10 and 11, the Executive shall not be
entitled to any payment, benefit, damages, award or compensation in connection
with termination of the Employment, by either the Company or the Executive,
including but not limited to any termination-related benefits or payments
contained in the Offer Letter, dated June 2, 2006, that was entered into by
Executive and COMSYS Information Technology Services, Inc.   6.5   No Waiver of
ERISA-Related Rights. Nothing in this Agreement shall be construed to be a
waiver by the Executive of any benefits accrued for or due to the Executive
under any employee benefit plan (as such term is defined in the Employees’
Retirement Income Security Act of 1974, as amended) maintained by the Company,
if any, except that the Executive shall not be entitled to any severance
benefits pursuant to any severance plan or program of the Company other than as
provided herein.   6.6   Mitigation Not Required. The Executive shall not be
required to mitigate the amount of any payment or benefit which is to be paid or
provided by the Company pursuant to this Section 6. Except as otherwise
specifically set forth herein, any remuneration received by the

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 10

 



--------------------------------------------------------------------------------



 



    Executive from a third party following termination of the Employment shall
not apply to reduce the Company’s obligations to make payments or provide
benefits hereunder.   7.   TAX WITHHOLDING. Notwithstanding any other provision
of this Agreement, the Company may withhold from amounts payable under this
Agreement, or under any other agreement between the Executive and the Company,
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.   8.   CONFIDENTIAL INFORMATION   8.1  
Executive acknowledges that in the course of her employment by the Company, the
Company has provided her and will continue to provide her, prior to any
termination hereof, with certain Confidential Information and knowledge
concerning the operations of the Company Group which the Company desires to
protect. This Confidential Information shall include, but is not limited to:

(a) terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;
(b) management systems, policies or procedures, including the contents of
related forms and manuals;
(c) professional advice rendered or taken by the Company Group;
(d) the Company Group’s own financial data, business and management information,
strategies and plans and internal practices and procedures, including but not
limited to internal financial records, statements and information, cost reports
or other financial information;
(e) proprietary software, systems and technology-related methodologies of the
Company Group and their clients;
(f) salary, bonus and other personnel information relating to the Company
Group’s personnel;
(g) the Company Group’s business and management development plans, including but
not limited to proposed or actual plans regarding acquisitions (including the
identity of any acquisition contacts), divestitures, asset sales and mergers;
(h) decisions and deliberations of the Company Group’s committees or boards; and
(i) litigation, disputes or investigations to which the Company Group may be
party and legal advice provided to Executive on behalf of the Company Group in
the course of Executive’s employment.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 11

 



--------------------------------------------------------------------------------



 



8.2   Executive understands that such information is confidential, and she
agrees not to reveal such information to anyone outside the Company so long as
the confidential or secret nature of such information shall continue. Executive
further agrees that she will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, she will surrender to the Company all papers,
documents, writings and other property produced by her or coming into her
possession by or through her employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the improvements to Executive’s compensation
package made herein and the obligation to provide severance to Executive
following the termination of the Employment in certain events, the Executive
agrees that, during the Employment and for two (2) years after the termination
of the Employment, Executive will not directly or indirectly possess an
ownership interest in, manage, control, participate in, consult with, or render
services for any other person, firm, association or corporation, engaged in the
business of the Company Group without the prior written consent of the Company,
in the United States or any other geographic area where the Company Group is
conducting business, because such activity would unavoidably and unfairly
compromise the Company’s legitimate, protectible business interests in its
Confidential Information, clients, employees, suppliers and business
relationships.   9.2   Executive agrees that she will not, either directly or
indirectly, during the Employment and for two (2) years after termination of the
Employment, in any capacity whatsoever (either as an employee, officer,
director, stockholder, proprietor, partner joint venturer, consultant or
otherwise) (a) solicit, contact, call upon, communicate with, or attempt to
communicate with any of the Company Group clients or potential clients for the
purpose of providing services to such client, or (b) sell any services to any
client or potential client of the Company Group.   9.3   Nonsolicitation.
Executive agrees that she will not, either directly or indirectly, during the
Employment and for two (2) years after termination of the Employment, through
any other entity, either alone or in conjunction with any other person or entity
employ, solicit, induce, or recruit, any person employed by the Company Group at
any time within the one (1) year period immediately preceding such employment,
solicitation, inducement or recruitment.   9.4   For the purposes of this
Agreement, “potential client” shall be defined as those entities for which
Executive has had access to Confidential Information during her Employment, and
“client” shall be defined as those entities with which the Company Group has
conducted any business during the one (1) year period prior to termination of
the employment relationship. For the purposes of this Agreement, “services”
shall mean activities

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 12

 



--------------------------------------------------------------------------------



 



    performed by the Company Group at any time within the one (1) year period
preceding termination of Executive’s Employment.   9.5   Executive agrees that
it is her intention that any restriction contained in this section that is
determined to be unenforceable be modified by any Tribunal having jurisdiction
to be reasonable and enforceable, and, as modified, to be fully enforced.   9.6
  The Company will not unreasonably withhold its consent under Section 9.1 to
the Executive’s employment, after the termination of the Employment, by a
corporation that competes with Company, but only if, before starting the new
employment, the Executive provides the Company with a document reasonably
satisfactory to the Company, signed by both the Executive and such corporation,
containing (i) a written description of the Executive’s duties in the new job,
and (ii) specific assurances that in the new job the Executive will neither use
nor disclose the Company’s Confidential Information.   9.7   Executive
acknowledges and agrees that the restrictive covenants contained herein are
reasonable in time, territory and scope, and in all other respects. If a
Tribunal determines that any of the restrictions set forth in this Section 9 are
unreasonably broad or otherwise unenforceable under applicable law, then (i)
such determination shall be binding only within the geographical jurisdiction of
the Tribunal, and (ii) the restriction will not be terminated or rendered
unenforceable, but instead will be reformed (solely for enforcement within the
geographic jurisdiction of the Tribunal) to the minimum extent required to
render it enforceable.   10.   CHANGE OF CONTROL   10.1   Special Severance
Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b) below,
the Employment is terminated by any of the specific events listed therein, then
the Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (1)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and     (2)   a special, additional severance
payment (the “Special Severance Payment”) equal to one-half (.5) times the
highest Base Salary in effect (i) during the 12 months immediately prior to the
Termination Date or (ii) during the Employment, if the Employment has lasted
less than 12 months .

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (1)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 13

 



--------------------------------------------------------------------------------



 



      Control Date and ending at 5:00 pm Phoenix time on the date two (2) years
after the Change of Control Date; or     (2)   the Executive Resigns for Good
Reason at any time during the period beginning on the Change of Control Date and
ending at 5:00 pm Phoenix time on the date two (2) years after the Change of
Control Date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within 10 business days following the execution by
Executive of a release.     (d)   Payments pursuant to this Agreement shall not
be deemed to constitute continued employment beyond the Termination Date.    
(e)   As a condition to providing the Executive with the Special Severance
Benefits, the Company will require the Executive to first execute a release on
the same terms as specified in Section 6.1(f) above.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.     (e)   During any period of twenty-four
(24) consecutive months, the replacement of a majority of the members of the
Board who were members of the Board at the beginning of such period, and such
new members shall not have been (i) nominated or appointed to the Board pursuant
to the terms of an agreement with the Company, (ii) nominated for election or
selected as a director by a duly constituted nominating committee (or a
subcommittee thereof) of the Board or (iii) approved by a vote of at least a
majority of the members of the Board then still in office who either were
members of the Board at the beginning of such period or whose election as a
member of the Board was so previously approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s Amended

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 14

 



--------------------------------------------------------------------------------



 



    and Restated 2004 Stock Incentive Plan (or any successor equity incentive
plans) shall lapse, and all such awards shall become fully vested without any
requirement for further action on the Executive’s part.   11.   CERTAIN
ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive upon a Change
of Control, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the United States Internal Revenue Code or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Subject to the provisions of this
Section, all determinations required to be made hereunder, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by an accounting firm (at the sole expense of the Company) approved by the
Company and the Executive (the “Accounting Firm”), which firm shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the date of termination of the Employment, if applicable, or
such earlier time as is requested by the Company. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, the Accounting Firm
shall furnish the Executive with an opinion that she has substantial authority
not to report any Excise Tax on her federal income tax return. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code, it is
possible that Gross-Up Payments may be miscalculated and may not cover the full
amount of Excise Taxes due (an “Underpayment”) consistent with the calculations
required to be made hereunder. If the Company exhausts its remedies pursuant
hereto and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.   12.   COMPLIANCE WITH SECTION 409A OF THE
INTERNAL REVENUE CODE. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Internal Revenue
Code (“Section 409A”). This Agreement shall be administered in a manner
consistent with this intent, and any provision that would cause the Agreement to
fail to satisfy Section 409A shall have no force and effect until amended to
comply with Section 409A. Notwithstanding any provision of this Agreement to the
contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be made, provided or

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 15

 



--------------------------------------------------------------------------------



 



    commenced until six months after Executive’s “separation from service” as
such phrase is defined for purposes of Section 409A.   13.   EMPLOYEE HANDBOOKS,
ETC. From time to time, the Company may, in its discretion, establish, maintain
and distribute employee manuals or handbooks or personnel policy manuals, and
officers or other representatives of the Company may make written or oral
statements relating to personnel policies and procedures. The Executive will
adhere to and follow all rules, regulations, and policies of the Company set
forth in such manuals, handbooks, or statements as they now exist or may later
be amended or modified. Such manuals, handbooks and statements do not constitute
a part of this Agreement nor a separate contract, and shall not be deemed as
amending this Agreement or as creating any binding obligation on the part of the
Company, but are intended only for general guidance.   14.   OTHER PROVISIONS  
14.1   This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns and (ii) the Executive and the
Executive’s heirs and legal representatives, except that the Executive’s duties
and responsibilities under this Agreement are of a personal nature and will not
be assignable or delegable in whole or in part without the Company’s prior
written consent.   14.2   All notices and statements with respect to this
Agreement must be in writing and shall be delivered by certified mail return
receipt requested; hand delivery with written acknowledgment of receipt; or
overnight courier with delivery-tracking capability. Notices to the Company
shall be addressed to the Company’s chief executive officer or general counsel
at the Company’s then current headquarters offices. Notices to the Executive may
be delivered to the Executive in person or to the Executive’s then current home
address as indicated on the Executive’s pay stubs or, if no address is so
indicated, as set forth in the Company’s payroll records. A party may change its
address for notice by the giving of notice thereof in the manner hereinabove
provided.   14.3   If the Executive Resigns for Good Reason because of (i) the
Company’s failure to pay the Executive on a timely basis the amounts to which
she is entitled under this Agreement or (ii) any other breach of this Agreement
by the Company, then the Company shall pay all amounts and damages to which the
Executive may be entitled as a result of such failure or breach, including
interest thereon at the maximum non-usurious rate and all reasonable legal fees
and expenses and other costs incurred by the Executive to enforce the
Executive’s rights hereunder and the Executive will be relieved of all
obligations under Section 9 (noncompetition).   14.4   This Agreement sets forth
the entire present agreement of the parties concerning the subjects covered
herein except for any equity incentive award agreement between the Company and
the Executive. There are no promises, understandings, representations, or
warranties of any kind concerning those subjects except as expressly set forth
herein or therein.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 16

 



--------------------------------------------------------------------------------



 



14.5   Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.   14.6   If any provision of this
Agreement, or its application to anyone or under any circumstances, is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability will not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and will not invalidate or render unenforceable such
provision or application in any other jurisdiction.   14.7   This Agreement will
be governed and interpreted under the laws of the State of Texas.   14.8   No
failure on the part of any party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.   14.9  
Termination of the Employment, with or without Cause, will not affect the
continued enforceability of this Agreement.   14.10   Section headings are for
convenience only and shall not define or limit the provisions of this Agreement.
  14.11   This Agreement may be executed in several counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
A copy of this Agreement manually signed by one party and transmitted to the
other party by FAX or in image form via email shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
of this Agreement shall be effective as an original for all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it.
Executed and effective as of the Effective Date.

                          COMSYS IT Partners, Inc.,       EXECUTIVE    
 
                        By:   /s/ KEN R. BRAMLETT, JR.       /s/ AMY BOBBITT    
      Name:   Ken R. Bramlett, Jr.       Amy Bobbitt    
 
  Title:   Senior Vice President, General Counsel
And Secretary                

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 17

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1

         
Office
  Phoenix, Arizona
 
       
Position
  Senior Vice President, Chief Accounting Officer
 
       
Base Salary
  $250,000 per year
 
       
Bonus Potential
  $125,000  
 
       
Minimum PTO
  29 business days (which includes 7 paid holidays designated by COMSYS)
 
       
Specific benefits
  $400 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 18

 



--------------------------------------------------------------------------------



 



Exhibit B
Bonus Plan for Amy Bobbitt
For Fiscal Year Ending December 31, 2008
Executive is eligible to receive an annual incentive bonus equal to 50% of Base
Salary if 100% of the Company EBITDA Plan (as defined below) is achieved as set
forth in this document (the “Bonus Potential”). No incentive will be provided
unless a minimum of 90% of the EBITDA Plan is achieved. The incentive bonus
potential increases if the EBITDA Plan is overachieved, according to the
following schedule:

     
90% of EBITDA Plan achieved
  50% of Bonus Potential 100% of EBITDA Plan achieved   100% of Bonus Potential
105% of EBITDA Plan achieved   150% of Bonus Potential 110% of EBITDA Plan
achieved   200% of Bonus Potential

No additional Bonus Potential will be earned for any EBITDA above 110% of EBITDA
Plan.
The bonus payable hereunder will be prorated between targeted achievement
levels. For example, achievement of 92% of EBITDA Plan will earn 60% of Bonus
Potential (or 50% for achieving the target, plus an additional prorated amount
of 10% (or 1/5 of the additional Bonus Potential achievable for hitting the next
higher targeted achievement level).
The 2008 EBITDA Plan amount shall be as determined by the Board.
Annual incentive bonuses will be paid by March 31 of the calendar year following
the Measuring Period (January 1, 2008 to December 31, 2008).

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 19

 



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
None

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 20

 